Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-13 (and newly added claims 16-19), in the reply filed on 10/24/2022 is acknowledged.
2.	Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/2022.

Response to Amendment
3.	The amendment filed on 10/24/2022 has been made of record and entered.  Claims 2-3 have been amended.  Claims 16-19 have been added.
	Claims 1-19 are currently pending in this application.

Specification
4.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Objections
5.	Claim 2 is objected to because of the following informalities:  
	It is suggested that applicants replace all of the “~” in the claim with -- - --.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Second Paragraph)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The proper Markush terminology is --wherein the precious metal catalyst briquettes are in a form selected from the group consisting of a honeycomb, a cylinder, a cone, a sphere, a half-sphere, a prolate-spheroid, a pyramid, an oval and a torus shape.--


Claim Rejections - 35 USC § 102(a)(1)
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-3, 5, 9-10, 12-13, & 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dufresne et al. (US 5,854,162).
	Dufresne et al. ‘162 discloses a process for the regeneration of a used hydrocarbon treatment catalyst containing at least one precious metal selected from the group consisting of silver, gold, ruthenium, rhodium, palladium, osmium, iridium, and platinum and at least one porous support, said process comprising: conducting at least one combustion step (1) for the coke present on said catalyst in the presence of an oxygen-containing gas, at a temperature in the range of 300oC to 680oC for a time in the range of 0.3 to 7 hours, and conducting at least one oxychlorination step (2) in a controlled air atmosphere, at a temperature in the range of 300oC to 650oC, for a time in the range of 0.3 to 3 hours in the presence of a chlorinated compound, etc. (See col. 8, claim 1).  See also entire reference for further details.
	The reference appears to teach the claimed process for the incineration of precious metal catalyst briquettes, thus anticipates the instant claims.

Allowable Subject Matter
8.	Claims 4, 6-8, & 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citations
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
10.	Claims 1-19 are pending.  Claim(s) 1-3, 5, 9-10, 12-13, & 16-19.  Claims 2, 4, 6-8, & 11 are objected.  Claims 14-15 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (9:00 am – 5:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
December 03, 2022